Citation Nr: 1645772	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  14-01 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right shoulder disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right knee disability.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left knee disability.

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for diabetes mellitus.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a right shoulder disability.

7.  Entitlement to service connection for diabetes mellitus, to include as secondary to a service-connected disability.
REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to October 1987 and from October 1988 to November 1996.  In addition, he had a period of service from November 27, 1996, to August 27, 2003 for which he received a bad conduct discharge.  This last period of service is dishonorable service for VA purposes.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of September 2012 and May 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in South Carolina.

The Board notes that in a December 2013 Statement of the Case (SOC), the RO appeared to have addressed the issues of service connection for a right knee, left knee and diabetes mellitus disabilities without first reopening the claims.  Similarly, in a February 2015 SOC, the RO reopened and then denied the Veteran's claim for service connection for a right shoulder disability.  The Board points out that regardless of what the RO or AMC has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In July 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge, and a transcript of that hearing is of record.

The issues of entitlement to service connection for a right knee disability and service connection for diabetes mellitus, to include as secondary to a service-connected disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2005 rating decision, the RO denied service connection for a right knee disability.  The Veteran did not timely perfect an appeal of this determination.

2.  Evidence received since the April 2005 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability.

3.  In a January 2008 rating decision, the RO confirmed and continued the denials of service connection for a right shoulder disability and a left knee disability.  The Veteran did not timely perfect an appeal of these determinations.

4.  Evidence received since the January 2008 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a right shoulder disability.

5.  The evidence received since the January 2008 denial of service connection for a left knee disability includes evidence that was not previously of record, but it does not raise a reasonable possibility of substantiating the claim.

6.  In a September 2010 rating decision, the RO denied service connection for diabetes mellitus.  The Veteran did not timely perfect an appeal of this determination.

7.  Evidence received since the September 2010 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for diabetes mellitus.

8.  Resolving doubt in favor of the Veteran, his right shoulder disability is shown to be etiologically related to his active duty service.


CONCLUSIONS OF LAW

1.  The April 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2004).

2.  New and material evidence has been received since the April 2005 denial, and the claim of entitlement to service connection for a right knee disability is reopened.  38 U.S.C.A. §5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The January 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2007).

4.  New and material evidence has been received since the January 2008 denial, and the claim of entitlement to service connection for a right shoulder disability is reopened.  38 U.S.C.A. §5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  The criteria for reopening the claim for service connection for a left knee disability have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  The September 2010 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2009).

7.  New and material evidence has been received since the September 2010 denial, and the claim of entitlement to service connection for diabetes mellitus is reopened.  38 U.S.C.A. §5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

8.  Resolving doubt in favor of the Veteran, the criteria for service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the favorable disposition to reopen the claims for entitlement to service connection for a right knee disability and diabetes mellitus, and reopen and grant the claim for a right shoulder disability, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.

Regarding the Veteran's left knee claim, the RO provided notice to the Veteran in an April 2012 letter. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of private, service, and VA treatment records.  
 
The Board notes that the duty to assist under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  As explained below, new and material evidence has not been submitted to reopen the previously disallowed claim of service connection for a left knee disability.  As such, further examinations are not required in connection with this claim.

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and his Board testimony.  Accordingly, the Board finds that no additional RO action to further develop the record on the claim is warranted.

I.  Claims to Reopen

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claims for service connection for bilateral knee disabilities and diabetes mellitus in March 2011.  Additionally, he sought to reopen his claim for service connection for his right shoulder disability in April 2013.  

In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

In an April 2005 rating decision, the RO, in part, denied service connection for right shoulder, right knee and left knee disabilities.  The right shoulder and right knee disability claims were denied on the basis that there was no evidence of a current disability while the left knee claim was denied on the basis that there was no evidence that a left knee disability was the result of his military service.

September 2005 and June 2006 rating decisions confirmed and continued the denial of service connection for a left knee disability.

In December 2006, the Veteran filed a claim to reopen his claims for service connection for right shoulder, right knee and left knee disabilities.

In a January 2008 rating decision, the RO, in part, confirmed and continued the denial of service connection for a right shoulder disability and a right knee disability.  The rating decision also reopened and then denied the Veteran's claim for service connection for a left knee disability.

In a September 2010 rating decision, the RO denied service connection for diabetes mellitus on the basis that there was no evidence that diabetes mellitus was the result of his military service or secondary to his service-connected hypertension.

A. Right Knee

As noted above, the April 2005 rating decision denied service connection for a right knee disability on the basis that there was no current right knee disability.  The Veteran did not file a notice of disagreement with the April 2005 rating decision within a year following notification of the denial.  Further, new and material evidence was not received within one year of the decision.  Thus, it became final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

In a January 2008 rating decision, the RO, in part, confirmed and continued the denial of service connection for a right knee disability.  

However, new and material evidence was received within the one year period following the January 2008 rating decision.  Specifically, the evidence includes a July 2008 VA treatment record which indicated that the Veteran had degenerative joint disease of the knees.  Indeed, this evidence is "new" in that it was not before agency adjudicators at the time of the April 2005 denial of service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it pertains to the previously unestablished element of a current right knee disability and raises a reasonable possibility of substantiating the claim.  As it was received within one year of the January 2008 rating decision, it is new and material evidence, which makes the April 2005 rating decision the last final decision on the matter.  38 C.F.R. § 3.156.

As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.  Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a right knee disability have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

B.  Right Shoulder

As noted above, the January 2008 rating decision confirmed and continued the denial of service connection for a right shoulder disability on the basis that there was no current right shoulder disability.  The Veteran did not file a notice of disagreement with the January 2008 rating decision within a year following notification of the denial, and no new and material evidence was received within one year of the decision.  Thus, it became final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

Evidence received since the January 2008 rating decision includes a February 2014 VA examination.
	
The Board finds that the above-described evidence provides a basis for reopening the claim for a right shoulder disability.  Indeed, this evidence is "new" in that it was not before agency adjudicators at the time of the January 2008 denial of service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it pertains to the previously unestablished element of a current right shoulder disability.

In this instance, the unestablished facts necessary to substantiate the claim in the January 2008 rating decision would be evidence of a current right shoulder disability. 

Notably, on VA examination in February 2014, the examiner noted that the Veteran had degenerative joint disease of the right shoulder.

The prior denial of service connection for a right shoulder disability was based on a lack of evidence of a current right shoulder disability.  The February 2014 VA examination report provided evidence of a current right shoulder disability as a diagnosis of degenerative joint disease of the right shoulder was provided.
Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for a right shoulder disability.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a right shoulder disability have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

C.  Left Knee

As noted above, the January 2008 rating decision confirmed and continued the denial of service connection for a left knee disability on the basis that there was no evidence linking a current left knee disability to service.  The Veteran did not file a notice of disagreement with the January 2008 rating decision within a year following notification of the denial, and no new and material evidence was received within one year of the decision.  Thus, it became final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

Evidence received since the January 2008 rating decision includes VA treatment records, an August 2012 VA examination, and the Veteran's July 2016 Board hearing testimony.

A review of the VA treatment records reveals that they document ongoing treatment for the Veteran's left knee disability which includes surgery for a torn meniscus.  However, they contain no references to the Veteran's military service.  Additionally the records do not contain any statements, lay or medical, in support of a nexus between the Veteran's left knee disability and his military service.  Thus, while these records are considered new, the Board finds that they are not material.  38 C.F.R. § 3.156(a).

At his July 2016 Board hearing, the Veteran testified that that he had knee problems from his time in service which continued after his service.  At his hearing, he summarized the history of his knee injuries in service and argued that service connection should be granted.  The Veteran noted that he was in the service 10 years and was constantly jumping on and off of trucks.  He also noted that he was placed on Medical Profile during service for his knees.  

However, the Board notes that these statements are duplicative of the Veteran's previous statements that he has a left knee disability that is related to his military service.  As a result, the Board finds this evidence is not material as it does not support a competent nexus between his disability and his military service, as the Veteran is not competent to relate his in-service left knee injury to his current left knee disability.  38 C.F.R. § 3.156(a); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Finally, there is a new August 2012 VA examination report.  However, the VA examiner only addressed the Veteran's right knee disability and made no mention of a left knee disability or any potential link to the Veteran's service.  As this evidence does not support a nexus between the Veteran's left knee disability and his military service, it is not material.  38 C.F.R. § 3.156(a).

As a result, the Board finds that the evidence received since the January 2008 rating decision is new as it was not of record at the time of the prior denial, but the newly submitted evidence is not material as it is cumulative and redundant in nature of the record in January 2008.  To the extent that the evidence relates to the reason the claim was previously denied, the new evidence does not raise a reasonable possibility of substantiating the claim for service connection for a left knee disability.  Significantly, competent evidence that any current left knee disability is related to service or is proximately due to service has not been added to the record.  Overall, there is no competent evidence or opinion suggesting that any current left knee disability is in any way related to his service.

Accordingly, the Veteran's request to reopen the previously disallowed claim of entitlement to service connection for a left knee disability is denied because none of the newly submitted evidence pertains to the reasons for the prior denial nor raises the reasonable possibility of substantiating the Veteran's underlying claim.  See 38 C.F.R. § 3.156(a) (2015).  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim of service connection for a left knee disability, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In sum, absent any new and material evidence showing that the left knee disability is due to service, the claim for service connection for a left knee disability cannot be reopened.  See 38 C.F.R. § 3.156(a) (2015).  

D.  Diabetes Mellitus

As noted above, the September 2010 rating decision denied service connection for diabetes mellitus on the basis that there was no evidence that diabetes mellitus was the result of his military service or secondary to his service-connected hypertension.  The Veteran did not file a notice of disagreement with the September 2010 rating decision within a year following notification of the denial.  Further, new and material evidence was not received within one year of the decision.  Thus, it became final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

Evidence received since the September 2010 rating decision includes a November 2013 VA examination and the Veteran's July 2016 Board hearing testimony.

On VA examination in November 2013, the examiner noted that the Veteran claimed that his diabetes mellitus was secondary to his service-connected posttraumatic stress disorder (PTSD) due to his inactivity and change in eating habits since service.  The examiner indicated that the Veteran had medical problems with his service-connected back and left wrist disabilities which limited him from exercising and that the Veteran's increase in weight and lack of appropriate eating habits were more likely the cause of his diabetes.

At his July 2016 hearing, the Veteran testified that that his current diabetes mellitus disability was secondary to his service-connected disabilities as they have caused him to engage in an unhealthy lifestyle which has resulted in weight gain and a diagnosis of diabetes mellitus.  The Veteran also testified that his diabetes mellitus disability was secondary to medications that he takes for his service-connected disabilities.

Notably, the Court has held that a new etiological theory does not constitute a new claim.  Velez v. Shinseki, 23 Vet. App. 199 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet App 307 (2006).  However, while a new theory of entitlement cannot be the basis to reopen a claim under 38 USCA 7104(b), if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim under section 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).
	
The Board finds that the above-described evidence provides a basis for reopening the claim for diabetes mellitus.  Indeed, this evidence is "new" in that it was not before agency adjudicators at the time of the September 2010 denial of service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it pertains to the previously unestablished element of a relationship between the Veteran's current diabetes mellitus and a service-connected disability.

In this instance, the unestablished facts necessary to substantiate the claim in the September 2010 rating decision would be evidence linking a current diabetes mellitus to service or a service-connected disability. 

Notably, on VA examination in November 2013, the examiner noted that the Veteran had medical problems with his service-connected back and left wrist disabilities which limited him from exercising and that the Veteran's increase in weight and lack of appropriate eating habits were more likely the cause of his diabetes.

The prior denial of service connection for diabetes mellitus was based on a lack of evidence linking current diabetes mellitus to service or a service-connected disability.  The November 2013 VA examination report provided evidence of a possible relationship between the Veteran's service-connected disabilities and his claimed diabetes mellitus as the examiner indicated that an increase in weight was more likely the cause of his diabetes and that his service-connected low back and wrist disabilities limited his ability to exercise.

Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for diabetes mellitus.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for diabetes mellitus have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

II.  Service Connection

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, such as arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis is through a demonstration of continuity of symptomatology.  
In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Veteran contends that his current right shoulder disability is the result of an in-service injury where he dislocated his right shoulder while playing softball.  At his July 2016 hearing, the Veteran testified that after the injury he was taken to the hospital and his right arm was placed in a sling.  Upon his reentry into service in 1988, the Veteran noted that he had previously dislocated his right shoulder.

The Veteran's service treatment records demonstrate that on a May 1988 Report of Medical History, the Veteran noted that he had previously separated his right shoulder at Fort Leonard Wood in Missouri during Advanced Individual Training (AIT).
In February 2014, the Veteran submitted a photograph of himself with his right shoulder in a sling.  The Veteran noted that this photograph was taken during his AIT at Fort Leonard Wood in 1987.  

The Veteran underwent a VA examination in February 2014.  The examiner noted that the Veteran had a diagnosis of degenerative joint disease of the right shoulder which was first diagnosed in 2012.  The Veteran reported sustaining a right shoulder injury in 1987 during a softball game while on active duty.  He stumbled when running around the bases and fell onto his right shoulder which caused dislocation.  Following his injury, he received care at an emergency room.  

In a May 2014 addendum opinion, the VA examiner noted that an extensive review of the Veteran's claims file did not reveal medical records documenting a right shoulder injury.  However, the examiner indicated that it was at least as likely as not that the Veteran's current right shoulder degenerative joint disease was the result of a right shoulder injury if such an injury occurred during service.  

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for a right shoulder disability is warranted.  

Initially, the Board notes that there is a current diagnosis of degenerative joint disease of the right shoulder, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

As noted above, the February 2014 VA examiner, in a May 2014 addendum opinion, indicated that it was at least as likely as not that the Veteran's current right shoulder degenerative joint disease was the result of a right shoulder injury if such an injury occurred during service.  As a result, the determinative factor in this instance is whether the Veteran had an in-service injury to his right shoulder.

While the Veteran's service treatment records are negative for the described right shoulder injury in which he dislocated his right shoulder when playing softball, the Board finds that the Veteran's assertions and statements regarding his in-service injury in this case are credible.  Additionally, these assertions are supported by his reports of continuity of symptomatology since his claimed in-service shoulder injury as well as the photograph the Veteran provided of his right arm being in a sling while he was stationed in the barracks.  Notably, on his May 1988 Report of Medical History for his second period of active duty, the Veteran also noted that he had previously separated his right shoulder at Fort Leonard Wood in Missouri during AIT.

Therefore, the Board will resolve doubt in favor of the Veteran and find that the element of an in-service injury has been met.  

As noted above, the record also demonstrates that there is competent medical evidence of an etiological connection between the Veteran's military service and his right shoulder disability.

While the February 2014 VA examiner in his May 2014 addendum opinion indicated that he could find no evidence of a right shoulder injury in service, he provided a positive opinion regarding the etiology of the right shoulder disability to the Veteran's service as he found that it was at least as likely as not that the Veteran's current right shoulder degenerative joint disease was the result of a right shoulder injury if such an injury occurred during service.

Significantly, this positive nexus opinion is not contradicted by any other medical evidence or opinion.  Therefore, this positive nexus opinion provides the only competent medical opinion as to the relationship between the Veteran's current right shoulder disability and his service.  

Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.

In sum, for the reasons and bases discussed above, all doubt is resolved in favor of the Veteran, and service connection for a right shoulder disability, is warranted.  See 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having not been submitted, the Veteran's application to reopen the claim of entitlement to service connection for a left knee disability is denied.

New and material evidence having been received, the claim for service connection for a right knee disability is reopened.

New and material evidence having been received, the claim for service connection for diabetes mellitus is reopened.

New and material evidence having been received, the claim for service connection for a right shoulder disability is reopened.

Resolving doubt in favor of the Veteran, entitlement to service connection for a right shoulder disability is granted.


REMAND

The Board finds that additional development is necessary prior to final adjudication of the claims remaining on appeal. 

The Board notes that the Veteran underwent a VA examination for his claimed right knee disability in August 2012.  The examiner opined that it was less likely than not that the Veteran's right knee disability was incurred by or caused by his military service as a review of the service treatment records showed no evidence of a significant injury, nor chronic complaints of right knee pain while in service.  The examiner noted that there was "no evidence to suggest that the injury occurred in-service."  However, while the examiner noted that there was no evidence of a significant injury or chronic complaints of right knee pain while in service, the Veteran's service treatment records demonstrate that in February 1994, the Veteran was placed on Profile for his knee and back pain as a result of knee and back injuries.  A February 1994 service treatment record also noted that the Veteran had knee pain since an injury in October 1993.

Additionally, as noted above, the Veteran has noted a continuity of symptomatology as he testified that he had knee problems from his time in service which continued after his service.

As a result, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection a right knee disability, and that further medical opinion in connection with this claim is warranted which considers the Veteran's history and contains a comprehensible, detailed and well-reasoned rationale.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  

Regarding his claimed diabetes mellitus, the Veteran asserts that his current diabetes mellitus disability is secondary to his service-connected disabilities as they have caused him to engage in an unhealthy lifestyle which has resulted in weight gain and a diagnosis of diabetes mellitus.  The Veteran also testified at his July 2016 Board hearing that his diabetes mellitus disability was secondary to medications that he takes for his service-connected disabilities.

Notably, the Veteran underwent a VA examination in November 2013.  The examiner noted that the Veteran reported that he had been diagnosed with diabetes in November 2007.  The examiner opined that it was less likely than not that the Veteran's diabetes mellitus was aggravated by his service-connected PTSD.  The examiner noted that there was no evidence that the Veteran's PTSD caused his diabetes as rather his increase in weight and lack of appropriate eating habits were more likely the cause of his diabetes.

However, the Board notes that the Veteran testified that his increase in weight and lack of appropriate eating habits were in fact caused by his service-connected disabilities, to include PTSD.  Additionally, while the November 2013 VA examiner seemingly only addressed whether the Veteran's diabetes mellitus was caused or aggravated by his service-connected PTSD, the Veteran contends that his other service-connected disabilities also contributed to his unhealthy lifestyle which resulted in his diabetes while the examiner also noted that the Veteran's low back and wrist disabilities limited the Veteran from exercising.  The Veteran also testified that his diabetes was secondary to medications taken for his service-connected disabilities.

Notably, the Veteran is service-connected for PTSD, a low back disability, irritable bowel syndrome (IBS), tension headaches, a cervical spine disability, arthritis of the left navicular cuneiform joint, a left wrist disability, hypertension, radiculopathy of the bilateral lower extremities, bilateral pes planus, a scar of the left wrist, erectile dysfunction, a surgical scar of the lumbosacral spine and now a right shoulder disability.

While the November 2013 examiner opined that it was less likely than not that the Veteran's diabetes mellitus was aggravated by his service-connected PTSD, the VA examiner did not address the impact of the Veteran's other service-connected disabilities and whether his service-connected disabilities resulted in the Veteran's unhealthy lifestyle and weight gain.

An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4).

Thus, a medical opinion is needed, either by way of an addendum opinion or new examination that addresses whether the Veteran's diagnosed diabetes mellitus is related to his active duty service, was caused or aggravated by a service-connected disability or was caused or aggravated by medication taken for a service-connected disability.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4) (2015).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After the development in #1 has been completed, the Veteran should be scheduled for a VA medical examination for his right knee disability with an examiner of appropriate expertise to determine the nature and etiology of such a condition.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination.  The examiner should review the claims folder before examining the Veteran and this fact should be noted in the accompanying medical report.

After thoroughly describing the nature and etiology of the Veteran's right knee disability, the examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's right knee disability was incurred during the Veteran's active duty military service.  The examiner should address the February 1994 record reflecting that the Veteran was placed on Profile for his knee and back pain as a result of knee and back injuries, and the February 1994 service treatment record also noting that the Veteran had knee pain since an injury in October 1993.

The examiner should note that for purposes of this appeal, only the Veteran's dates of service from June 1987 to October 1987 and from October 1988 to November 1996 should be considered.  

A complete rationale for all opinions reached should be provided.  If the examiner is unable to render any requested opinion, the examiner should explain in detail why such opinion could not rendered.

3.  After the development in #1 has been completed, return the claims file to the examiner that examined the Veteran for his diabetes mellitus in November 2013.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  If the new examiner feels that physical examination is necessary, such examination should be scheduled.  

The examiner should provide opinions with respect to the following:

(i)  is it at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's diabetes mellitus is related to his service? 

The examiner should note that for purposes of this appeal, only the Veteran's dates of service from June 1987 to October 1987 and from October 1988 to November 1996 should be considered.  

(ii) is at least as likely as not (at least a 50 percent probability) that the Veteran's diabetes mellitus is caused or aggravated by one of his service-connected disabilities or the medication for treatment of a service-connected disability?  The Veteran's service-connected disabilities are PTSD, a low back disability, IBS, tension headaches, a cervical spine disability, arthritis of the left navicular cuneiform joint, a left wrist disability, hypertension, radiculopathy of the bilateral lower extremities, bilateral pes planus, a scar of the left wrist, erectile dysfunction, a surgical scar of the lumbosacral spine disability and a right shoulder disability. 

In making this determination, the examiner should specifically address whether the Veteran's service-connected disabilities are causally related to the Veteran's unhealthy lifestyle and weight gain which have been attributed to his development of diabetes mellitus.  

The examiner should also specifically address which medication(s) would cause or aggravate diabetes mellitus and if they are taken to treat one of the Veteran's service-connected disabilities.  

Please explain why or why not.  If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


